DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a preliminary Amendment on January 21st, 2021.
	Applicant did NOT provide status identifiers on the claims.  Applicant amended the Abstract and Specification as well.
	The pending claims are 1 – 20.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23rd, 2019 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “computer processor” in claims 1 and 16.
The Examiner notes one of ordinary skill in the art would afford the claimed “computer processors” as connoting sufficient structure.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:
Regarding claim 1, the claims “confidence” has no algorithm or method described to compute such a value and the derivation of comparison against percentage values is missing description of what the percentage is of, thus the claimed “confidence” appears to have Indefinite Metes and Bounds as well as lacking Written Description support in the Specification.
Regarding claims 10 and 16, the independent claims are the program (claim 10) and the system implementing the program (claim 16) of the method steps claims and thus are similarly Objected.
Regarding claims 2 – 9, 11 – 15, and 17 – 20, the dependent claims do not cure the deficiencies of the independent claims and thus are similarly Objected.

Regarding claim 1, the last “determine” limitation appears to have no patentable weight as no result of the determination or outcome is claimed as the previous two limitations already determined the next camera position.  Thus, the limitation appears to have Indefinite Metes and Bounds or is vague and indefinite.
Regarding claims 10 and 16, the independent claims are the program (claim 10) and the system implementing the program (claim 16) of the method steps claims and thus are similarly Objected.
Regarding claims 2 – 9, 11 – 15, and 17 – 20, the dependent claims do not cure the deficiencies of the independent claims and thus are similarly Objected.

Regarding claim 2, the claim appears vague and indefinite as there is no relationship between the “sending” step or “estimating” step in view of the confidence threshold test in in the “determining” step as no constructive use of the “determining” result is claimed.
Regarding claims 11 and 17, the independent claims are the program (claim 10) and the system implementing the program (claim 16) of the method steps claims and thus are similarly Objected.

Regarding claim 8, the claim appears to not add further limitations to the recommended position for the camera as perform in claim 1 and thus is an improper dependent claim.  There is no association between the additional step claimed and the computed recommended position in the independent claim.

Regarding claim 9, the claims “threshold” appears to have indefinite metes and bounds as there is standard for computation or measurement to determine which position / pose / angle / degrees of freedom of the camera are measured compared to the threshold.

Regarding claim 10, the claim ends in two periods instead of only one period.
Regarding claim 16, the claim ends in two periods instead of only one period.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 10, the claim recites “computer program product” and “computer readable storage devices” which in view of the Specification (see at least Paragraphs 47 – 55 can encompass transitory media and thus encompass non-statutory subject matter.  While Paragraph 54 only addresses the “computer readable storage medium” as attempted to not be construed towards “transitory signals”, the definition provided is not explicit in limiting the claimed “computer readable storage medium” to only being “non-transitory” embodiments as transitory embodiments are listed in same paragraph.
Regarding claim 16, the claim recites a “computer readable storage devices” which in view of the Specification (see at least Paragraphs 47 – 55 can encompass transitory media and thus encompass non-statutory subject matter.  While Paragraph 54 only addresses the “computer readable storage medium” as attempted to not be construed towards “transitory signals”, the definition provided is not explicit in limiting the claimed “computer readable storage medium” to only being “non-transitory” embodiments as transitory embodiments are listed in same paragraph.  Further, no such limiting definition is given to “computer readable storage devices” thus the use of transitory media is included and thus encompasses non-statutory subject matter.
Regarding claims 11 – 15 and 17 – 20, the dependent claims do not cure the deficiencies of independent claim 10 form which they depend and thus are similarly Rejected.

Regarding claim 10, the claimed “computer program product” and “computer readable storage devices” have exemplary definitions and examples given (e.g. see Specification Paragraphs 53 – 54) and thus due to the lack of definitive structures or limitations, could encompass software embodiments as the claim recites merely software per se as the claim is directed towards the software / program which is not in one of the four statutory categories of invention.
Regarding claims 11 – 15, the dependent claims do not cure the deficiencies of independent claim 10 form which they depend and thus are similarly Rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 5, 8, 10 – 13, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Medina, et al. (WO 2019/060767 A1 referred to as “Medina” throughout), and further in view of Adato, et al. (US PG PUB 2019/0215424 A1 referred to as “Adato” throughout).
Regarding claim 1, see claim 16 which is the system / apparatus comprising a program performing the steps of the claimed method.
Regarding claim 2, see claim 17 which is the system / apparatus comprising a program performing the steps of the claimed method.
Regarding claim 3, see claim 18 which is the system / apparatus comprising a program performing the steps of the claimed method.
Regarding claim 4, see claim 13 which is the system / apparatus implementing the claimed program.

Regarding claim 10, see claim 16 which is the system / apparatus implementing the claimed program.
Regarding claim 11, see claim 17 which is the system / apparatus implementing the claimed program.
Regarding claim 12, see claim 18 which is the system / apparatus implementing the claimed program.

Regarding claim 5, Medina teaches an imaging system to image products on shelves and to take inventory of the products and assess confidence in the counting / inventory computation of the products imaged.  Medina further teaches re-capturing images and suggests moving cameras / orienting cameras to capture images of products on shelves to address low confidence / occlusion / missing product situations.  Adato supplements the suggested features of Medina and provides other arrangements of cameras (e.g. non-robotic or drone based implementations) and provides additional details to confidence based computations for camera repositioning in imaging related to taking an accurate inventory count.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Medina’s imaging system with additional computations of confidence thresholds and imaging triggers as well as camera repositioning as taught by Adato.  The combination teaches wherein the location of the one or more products is selected from the group consisting of: a shelf number, a shelf location, one or more global positioning service (GPS) coordinates associated with a shelf, and a quick response (QR) code associated with a shelf [Medina Figures 6 – 7 and 21 – 23 (see at least reference character 2110 where “bay” and “bin” are obvious variants of the claimed shelf locations) as well as Page 7 line 30 – Page 8 line 9 (GPS used, floorplans, and maps used in imaging / locating the products), Page 16 lines 8 – 31 (locating items on a shelf rendering obvious the shelf location), Page 20 line 22 – Page 21 line 4 (shelf locations trained / used for location of the product), Page 25 lines 8 – 22 (shelf model used rendering obvious the number and location), Page 42 lines 3 – 14; Adato Figures 3, 15 as well as Paragraphs 140 (GPS / position sensors used to track / image products), 329, 377 (QR codes for shelves / products used), 489 (aisle numbers associated with products to locate products), and 670].
Please see claim 1 for the motivation to combine Medina and Adato.

Regarding claim 8, Medina teaches an imaging system to image products on shelves and to take inventory of the products and assess confidence in the counting / inventory computation of the products imaged.  Medina further teaches re-capturing images and suggests moving cameras / orienting cameras to capture images of products on shelves to address low confidence / occlusion / missing product situations.  Adato supplements the suggested features of Medina and provides other arrangements of cameras (e.g. non-robotic or drone based implementations) and provides additional details to confidence based computations for camera repositioning in imaging related to taking an accurate inventory count.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Medina’s imaging system with additional computations of confidence thresholds and imaging triggers as well as camera repositioning as taught by Adato.  The combination teaches wherein determining the confidence is below the threshold further comprises, based on the received image [See claim 16 for citations (at least the “responsive …” determination)], determining, by one or more computer processors, the image capturing device is perpendicular to a front facing surface of the one or more products [Medina Figures 3, 7, 9, and 10 (subfigures included showing various imaging angles / directions) as well as Page 25 line 25 – Page 26 line 27 (various angles including perpendicular considerations for orienting cameras to image shelves to be modified further as suggested by Adato); Adato Figures 4, 6 – 8, 11 (subfigures included where “facing” products on the shelves is considered suggesting the camera orientation claimed and illustrated in Figures 4, 6, and 7), and 30 (subfigures included where the imager is directed orthogonal / perpendicular to the shelf being imaged) as well as Paragraphs 153 – 155, 164 (renders obvious the arrangement of cameras to meet the orthogonal / perpendicular requirements for images), 174 – 177, 191 – 194 (facing directions considered and check by cameras suggesting the orientation of the camera claimed and illustrated)), 212 – 220, 712 – 723, and 761 – 766].
Please see claim 1 for the motivation to combine Medina and Adato.

Regarding claim 13, Medina teaches an imaging system to image products on shelves and to take inventory of the products and assess confidence in the counting / inventory computation of the products imaged.  Medina further teaches re-capturing images and suggests moving cameras / orienting cameras to capture images of products on shelves to address low confidence / occlusion / missing product situations.  Adato supplements the suggested features of Medina and provides other arrangements of cameras (e.g. non-robotic or drone based implementations) and provides additional details to confidence based computations for camera repositioning in imaging related to taking an accurate inventory count.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Medina’s imaging system with additional computations of confidence thresholds and imaging triggers as well as camera repositioning as taught by Adato.  The combination teaches wherein the identification of the one or more products is selected from the group consisting of: a product name, a product description, a packaging type, a packaging color, a packaging description, a price associated with a product, one or more ingredients of a product, a quantity of a product within a packaging, and a barcode associated with a product [Medina Figures 4 – 5 as well as Page 14 lines 1 – 28 (rendering obvious the detection of “barcode”, “label” and product characteristics including name of the product), Page 15 lines 13 – 34 (prices of products, SKU numbers, etc. to identify and name the product); Adato Paragraphs 348 (quantity of a product within a packaging), 404 – 412 (price of product, ingredients, type of product (including name), packaging type, description, etc. are detected and determined from analyzed images and the computer / processors)].
Please see claim 10 for the motivation to combine Medina and Adato.

Regarding claim 16, Medina teaches an imaging system to image products on shelves and to take inventory of the products and assess confidence in the counting / inventory computation of the products imaged.  Medina further teaches re-capturing images and suggests moving cameras / orienting cameras to capture images of products on shelves to address low confidence / occlusion / missing product situations.  Adato supplements the suggested features of Medina and provides other arrangements of cameras (e.g. non-robotic or drone based implementations) and provides additional details to confidence based computations for camera repositioning in imaging related to taking an accurate inventory count.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Medina’s imaging system with additional computations of confidence thresholds and imaging triggers as well as camera repositioning as taught by Adato.  The combination teaches
one or more computer processors [Medina Figures 1, 3, 10, and 15 (robot with processors and network implementation using processors (e.g. reference characters 42 and 642)) as well as Page 5 lines 16 – 26, Page 6 lines 4 – 31 (robot using cameras / image sensors and processors), Page 19 line 33 – Page 20 line 19 (processors and interfaces used in embodiments)];
one or more computer readable storage devices [Medina Figures 1, 3, 10, and 15 (robot with processors and network implementation using processors and memory elements (e.g. reference characters 44 and 644)) as well as Page 5 lines 16 – 26, Page 6 lines 4 – 34 (robot programmed with software and using memory), Page 19 line 33 – Page 20 line 19 (memory used to store programs / software)];
program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors [Medina Figures 1, 3, 10, and 15 (robot with processors and network implementation using processors and memory elements (e.g. reference characters 44 and 644)) as well as Page 5 lines 16 – 26 (computer implemented algorithms used with processors and memory / storage), Page 6 lines 4 – 34 (robot programmed with software and using memory), Page 19 line 33 – Page 20 line 19 (memory used to store programs / software)], the stored program instructions comprising:
program instructions to receive one or more images of one or more products residing on a product storage location from an image capturing device [Medina Figures 1, 3 – 5, 8 (see at least reference characters 7, 8, 400 and 500), 9 and 11 (imaging shelves) as well as Page 6 lines 21 – 27 (shelf being imaged), Page 9 line 28 – Page 10 line 254 (inventory images captured by a robot with a camera), Page 16 lines 8 – 33 (imaging shelves with products on the shelves), and Page 30 lines 11 – 25 (iteratively imaging shelves / scanning shelves); Adato Figures 6A, 6C (see shelves being imaged), 11 (subfigures included imaging products on a shelf), 13 (subfigures included), 16, and 23];
based on the received images, program instructions to determine a count of the one or more products [Medina Figures 3 – 5, 8, 11, and 13 (see at least reference characters 820, 1150, 1320, and 1323) as well as Page 16 line 21 – Page 17 line 28 (images processed to determine a count / quantity of items on display) and Page 34 lines 1 – 25 (number of items detected form image data); Adato Figures 5 – 7, 10 – 11 (see at least reference characters 1005 and 1010), 13, 16, and 23 (subfigures included) as well as Paragraphs 165, 180, 209 – 215 (estimating / computing the number of products on a shelf to contribute to confidence in inventory level from captured image data), 365, 565, 622 and 672 (limiting / density of products on shelves considered)];
program instructions to determine a confidence in the count of the one or more products [Medina Figures 4 – 5, 10 – 11, and 13 (see at least reference characters 520, 523, 525, 530, 540, 1320, 1323 and 1325) as well as Page 17 line 31 – Page 18 line 27 (confidence in image captured and number of products in the image using inventory / count information to assess confidence) and Page 34 line 1 – Page 35 line 28 (assigning a confidence to the count / image of products to generate the count); Adato Figures 7 – 10 as well as Paragraphs 191, 212 – 215 (confidence assessments of the number of products determined), 259 – 261, 298, 312 – 323 (comparing quantity / counts of products with previous counts based on images captured)];
responsive to determining the confidence is below a threshold, program instructions to calculate a recommended position of the image capturing device to produce an improved image of the one or more products [Medina Figures 3 – 5, 7 (subfigures included) 11, 13 – 14 (see at least reference characters 540, 542, 544, 546, 550, 1320, 1332, 1340, 1344, 1346, 1450, 1460, and 1470), and 17 – 20 (user interface to engage in retaking images as a function of rescanning / recapturing images) as well as Page 10 lines 14 – 24 (camera used to image shelves can have position / angle adjusted based on expected inventory capture – see Figures 5 and 13 for further considerations to combine adjustment with a threshold test), Page 18 line 19 – Page 19 line 32 (directing another image to be taken when the confidence of the count / inventory tally / quantity of a product is below a threshold including user / human based determinations which renders obvious automating the manual activity (See MPEP2144.04 III)), Page 25 line 25 – Page 26 line 27 (changing angle of camera for better image capture), and Page 34 line 26 – Page 35 line 28 (performing another scan based on a threshold comparison to the confidence score of the inventory count); Adato Figures 4 and 6 (subfigures included) as well as Paragraphs 150 – 151 (computing angles for product imaging with confidence considerations), 165 – 171 (images compared / shared so cameras are adjusted to improve imaging of the products on a shelf thus increasing confidence), 516 – 520, and 580 – 585 (imaging to adjust for shelf height or occlusions on a shelf)];
program instructions to transmit instructions to the image capturing device to move to the recommended position [See previous limitation for citations as the cameras are modified based on the low threshold and the positions are adjusted (e.g. see at least and additionally Medina Figures 1 and 3 as well as Pages 9 – 10 (robot imaging a shelf with cameras that change angles thus the robot / server is programmed to modify the camera on the robot); Adato Figures 4 – 6 and Paragraphs 115 (control of camera position / angle), 165 – 171 (communicating to cameras changes to improve imaging products), and 516 – 520)]; and
program instructions to determine whether the image capturing device is in the recommended position [Medina Figures 4 – 5, 11, and 13 as well as Page 10 lines 14 – 24 (camera used to image shelves can have position / angle adjusted based on expected inventory capture where the new camera position is determined) and Page 25 line 25 – Page 26 line 27 (changing angle of camera for better image capture thus meeting the determinations claimed to one of ordinary skill in the art); Adato Figures 4 and 6 (subfigures included) as well as Paragraphs 115 – 118 (control of camera position), 148 – 150 (moving cameras to better image shelfs with positioning considerations), 516 – 518 (moving cameras into positions), 530 – 535 (verifying position to avoid occlusion / low confidence images), and 594 (various positions / arrangements of cameras)].
The motivation to combine Adato with Medina is to combine features in the same / related field of invention of imaging and image analysis of products on a shelf [Adato Paragraphs 2 – 3] in order to monitoring inventory and retail spaces [Adato Paragraphs 3 – 4 where the Examiner observes at least KSR Rationales (D) or (F) are applicable].
This is the motivation to combine Medina and Adato which will be used throughout the Rejection.

Regarding claim 17, Medina teaches an imaging system to image products on shelves and to take inventory of the products and assess confidence in the counting / inventory computation of the products imaged.  Medina further teaches re-capturing images and suggests moving cameras / orienting cameras to capture images of products on shelves to address low confidence / occlusion / missing product situations.  Adato supplements the suggested features of Medina and provides other arrangements of cameras (e.g. non-robotic or drone based implementations) and provides additional details to confidence based computations for camera repositioning in imaging related to taking an accurate inventory count.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Medina’s imaging system with additional computations of confidence thresholds and imaging triggers as well as camera repositioning as taught by Adato.  The combination teaches
responsive to determining the image capturing device is in the recommended position [See claim 16 last limitation for citations], program instructions to determine the confidence meets the threshold [In view of claim 16, the “determining the confidence is below …” limitation, the present limitation is an obvious variant as being obvious to duplication (MPEP2144.04 VI B – Duplication of parts) as the teachings cited in Medina Figures 3 – 5, 7 (subfigures included) 11, 13 – 14 (see at least reference characters 540, 542, 544, 546, 550, 1320, 1232, 1340, 1344, 1346, 1450, 1460, and 1470), and 17 – 20 (user interface to engage in retaking images as a function of rescanning / recapturing images) as well as Page 18 line 19 – Page 19 line 32 (testing image and count of product to have sufficient confidence or high confidence (thus rendering obvious being higher than the threshold for low confidence)), and Page 34 line 26 – Page 35 line 28 (performing another scan based on a threshold comparison to the confidence score of the inventory count in order to achieve a higher confidence score / reiterate the algorithm to increase confidence above a threshold); Adato Figures 4 and 6 (subfigures included) as well as 165 – 171 (images compared / shared so cameras are adjusted to improve imaging of the products on a shelf and thus increasing confidence to above a threshold), 516 – 520, and 580 – 585 (imaging to adjust for shelf height or occlusions on a shelf and thus increasing confidence)];
program instructions to estimate an inventory quantity of the one or more products; and program instructions to send the inventory quantity estimate [Medina Figures 4 – 5, 7 (subfigures included) 11 (see at least reference characters 1160 and 1170), 13 – 14 (see at least reference characters 530, 550, 1330, 1340, 1350, 1450, 1460, and 1470) as well as Page 18 line 19 – Page 19 line 32 (sending image and inventory / count information to a database / server when high confidence / confidence above a threshold is reached), Page 25 line 25 – Page 26 line 27 (changing angle of camera for better image capture), and Page 34 line 26 – Page 35 line 28 (sending information to a database and inventory information with high confidence)].
Please see claim 16 for the motivation to combine Medina and Adato.

Regarding claim 18, Medina teaches an imaging system to image products on shelves and to take inventory of the products and assess confidence in the counting / inventory computation of the products imaged.  Medina further teaches re-capturing images and suggests moving cameras / orienting cameras to capture images of products on shelves to address low confidence / occlusion / missing product situations.  Adato supplements the suggested features of Medina and provides other arrangements of cameras (e.g. non-robotic or drone based implementations) and provides additional details to confidence based computations for camera repositioning in imaging related to taking an accurate inventory count.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Medina’s imaging system with additional computations of confidence thresholds and imaging triggers as well as camera repositioning as taught by Adato.  The combination teaches
program instructions to retrieve an identification of the one or more products [Medina Figures 4 – 6 and 11 – 13 (See at least reference characters 450, 510, 522, 525, 1150, 1220, 1230, 1232, 1234, and 1238) as well as Page 15 lines 12 – 34 (identifying a product / compare against a database), Page 19 lines 13 – 32 (computer / processor using software to determine products from image data), Page 20 line 20 – Page 21 line 17, and Page 33 line 3 – 33 (scanning shelf for item to locate / detect)]; and program instructions to determine a location of the one or more products [Figures 4 – 6, 11 – 13, and 17 (subfigures included) as well as Page 11 lines 3 – 18 (location of labels of products known and computed), Page 14 lines 1 – 20 (computer / processor using images to detect product / item location), Page 15 lines 1 – 25, Page 16 lines 8 – 18, Page 22 lines 1 – 10, Page 24 lines 4 – 20 (location of products known within the store), and Page 28 lines 14 – 27 (tags known to identify location of products)].
Please see claim 16 for the motivation to combine Medina and Adato.

Claim(s) 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Medina, Adato, and further in view of Yoruk, et al. (WO2019/108146 A1 referred to as “Yoruk” throughout).
Regarding claim 6, see claim 19 which is the system / apparatus comprising a program performing the steps of the claimed method.
Regarding claim 14, see claim 19 which is the system / apparatus implementing the claimed program.

Regarding claim 19, Medina teaches an imaging system to image products on shelves and to take inventory of the products and assess confidence in the counting / inventory computation of the products imaged.  Medina further teaches re-capturing images and suggests moving cameras / orienting cameras to capture images of products on shelves to address low confidence / occlusion / missing product situations.  Adato supplements the suggested features of Medina and provides other arrangements of cameras (e.g. non-robotic or drone based implementations) and provides additional details to confidence based computations for camera repositioning in imaging related to taking an accurate inventory count.  Yoruk teaches the use of the Hough transform as part of the 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Medina’s imaging system with additional computations of confidence thresholds and imaging triggers as well as camera repositioning as taught by Adato and to use the Hough transform as taught by Yoruk.  The combination teaches wherein the program instructions to determine the count of the one or more products comprise program instructions to utilize a Hough transform [See claim 16 “to determine a count” limitation for citations and additionally for the use of the Hough Transform see Yoruk Figures 4 – 5 as well as Paragraph 80 for references to use the Hough transform for edge detection as part of object / product counts (e.g. in Medina Figure 12 (see at least reference characters 1220 and 1240));  Note: The Examiner observes Specification Paragraph 26 recognizes one of ordinary skill in the art and if needed is considered Applicant Admitted Prior Art against the current limitation].
Please see claim 16 for the motivation to combine Medina and Adato.
The motivation to combine Yoruk with Adato and Medina is to combine features in the same / related field of invention of autonomously monitoring products on a shelf (e.g. to verify arrangements of a product) in order to improve accuracy of inspections to ensure products are properly arranged [Yoruk Paragraphs 15 – 17 and 80 in which Paragraph 80 motivates incorporating the known technique of the Hough transform to detect and count products where the Examiner observes KSR Rationales (B), (D), or (F) are applicable].
This is the motivation to combine Medina, Adato, and Yoruk which will be used throughout the Rejection.

Claim(s) 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Median, Adato, and further in view of Rizzolo, et al. (US PG PUB 2018/0107999 A1 referred to as “Rizzolo” throughout).
Regarding claim 7, see claim 20 which is the system / apparatus comprising a program performing the steps of the claimed method.
Regarding claim 15, see claim 20 which is the system / apparatus implementing the claimed program.

Regarding claim 20, Medina teaches an imaging system to image products on shelves and to take inventory of the products and assess confidence in the counting / inventory computation of the products imaged.  Medina further teaches re-capturing images and suggests moving cameras / orienting cameras to capture images of products on shelves to address low confidence / occlusion / missing product situations.  Adato supplements the suggested features of Medina and provides other arrangements of cameras (e.g. non-robotic or drone based implementations) and provides additional details to confidence based computations for camera repositioning in imaging related to taking an accurate inventory count.  Rizzolo supplements Adato’s teachings of gap considerations in shelves and determining missing products in order to better or reposition or modify the angle of the camera in capturing images.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Medina’s imaging system with additional computations of confidence thresholds and imaging triggers as well as camera repositioning as taught by Adato with tilting / angle considerations including that of the shelf and missing products as taught by Rizzolo.  The combination teaches
program instructions to measure a distance of the one or more products from the image capturing device [Medina Figure 10 (see at least reference character 1012) as well as Page 27 line 24 – Page 28 line 13 (additional distance sensor used with the image data); Adato Figures 6 – 7 (subfigures included – see at least reference characters “d1” and “d2”) as well as Paragraphs 149 – 151 (distances including relative distances determined) and 161 – 165; Rizzolo Figures 7 – 8 and 22 – 23 (distance from robot to shelf with product) as well as Paragraph 72 (distance from shelf with product to imager), 100 – 101 (actual and measured distances to the shelf), and 141 – 144 (distance to shelf computations)];
program instructions to measure a gap between a top surface of the one or more products and a bottom surface of a shelf directly above the one or more products [Adato Figure 30 (subfigures included – see at least reference characters 3012, 3014, and 3016) as well as Paragraphs 141 – 144, 591, 615, and 639 – 642 (identifying gap spaces in shelves); Rizzolo Figure 17 (see at least reference character 16) as well as Paragraphs 60, 98, 145 and 205 (vertical spacing of shelves and products considered)];
program instructions to determine a depth of the shelf on which the one or more products reside [Adato Figures 6 – 7 (see at least reference characters “d1” and “d2” where the shelf depth would be obvious to one of ordinary skill in the art), 9, and 30 as well as Paragraphs 165 – 169, 174 (depths of shelves imaged and determined), 201, 223 (depth images captured / used), 569 – 579 (shelf depth used to determine vacancies of products); Rizzolo Figure 17 (see at least reference character 50)];
based on the gap between the top surface of the one or more products and the bottom surface of a shelf directly above the one or more products [See “measure a gap” limitation for citations], and on the depth of the shelf on which the one or more products reside [See “determine a depth of the shelf” limitation for citations], program instructions to calculate an angle to which to adjust the image capturing device [Adato Figures 4, 6 – 7, (subfigures included) and 30 – 32 as well as 150, 165 – 171 (images compared / shared so cameras are adjusted to improve imaging of the products on a shelf including angle considerations such as in Paragraph 168), 516 – 520 (in particular Paragraph 518 in which imaging to fully see a shelf / moved object / missing product results in a different angle computed), and 580 – 585 (imaging to adjust for shelf height or occlusions on a shelf and thus increasing confidence); Rizzolo Figures 17 and 22 – 23 (see at least reference character 110 (angle of FOV of the camera to use)) as well as 57 – 61 (PTZ cameras in which the angles / FOV are computed and set based on imaging the shelving units), 72 (camera angle adjusts as the robot moves / imaging needs dynamically), 93 – 96 (FOV / angle adjustments and ranges considered), 162 – 170 (angle / FOV / camera angle adjusted to image shelves), and 203]; and
based on the calculated angle and on the depth of the shelf on which the one or more products reside and on the distance from the image capturing device to the one or more products, program instructions to calculate the recommended position of the image capturing device to produce the improved image of the one or more products [Adato Figures 4, 6 – 7, (subfigures included) and 30 – 32 as well as 150, 165 – 171 (images compared / shared so cameras are adjusted to improve imaging of the products on a shelf including angle considerations such as in Paragraph 168), 516 – 520 (in particular Paragraph 518 in which imaging to fully see a shelf / moved object / missing product results in a different angle computed), and 580 – 585 (imaging to adjust for shelf height or occlusions on a shelf and thus increasing confidence); Rizzolo Figures 17 and 22 – 23 (see at least reference character 110 (angle of FOV of the camera to use)), Table 4, as well as 57 – 61 (PTZ cameras in which the angles / FOV are computed and set based on imaging the shelving units), 72 (camera angle adjusts as the robot moves / imaging needs dynamically), 93 – 96 (FOV / angle adjustments and ranges considered), 162 – 170 (angle / FOV / camera angle adjusted to image shelves), and 203].
Please see claim 16 for the motivation to combine Medina and Adato.
The motivation to combine Rizzolo with Adato and Medina is to combine features in the same / related field of invention of determining layouts / imaging in a retail space [Rizzolo Paragraph 1] in order to improve efficiencies in managing inventory and product layout in retail spaces with more efficient imaging [Rizzolo Paragraphs 3 – 6 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Medina, Adato, and Rizzolo which will be used throughout the Rejection.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Median, Adato as applied to claim 1 above, and further in view of Shen, et al. (US PG PUB 2018/0032832 A1 referred to as “Shen” throughout).
Regarding claim 9, Medina teaches an imaging system to image products on shelves and to take inventory of the products and assess confidence in the counting / inventory computation of the products imaged.  Medina further teaches re-capturing images and suggests moving cameras / orienting cameras to capture images of products on shelves to address low confidence / occlusion / missing product situations.  Adato supplements the suggested features of Medina and provides other arrangements of cameras (e.g. non-robotic or drone based implementations) and provides additional details to confidence based computations for camera repositioning in imaging related to taking an accurate inventory count.  Shen teaches thresholds / parameters to use for setting / orienting a camera to be within a margin for imaging an object.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Medina’s imaging system with additional computations of confidence thresholds and imaging triggers as well as camera repositioning as taught by Adato and to use margins / thresholds to establish parameters for the camera when adjusting to image objects.  The combination teaches
wherein determining whether the image capturing device is in the recommended position further comprises determining, by one or more computer processors, whether the image capturing device is within a pre-defined threshold of the recommended position [See claim 16 last limitation for citations of moving the camera to a recommended position and additionally regarding threshold checks Shen Figures 2 – 4 as well as Paragraphs 34 – 36 and 42 – 50 where Paragraphs 36 and 42 suggest thresholds for angles / positions / acceptable margins for positioning the camera before capturing an image of the object (or recapturing images) or product for inventory counting (Shen Paragraph 2)].
Please see claim 1 for the motivation to combine Medina and Adato.
The motivation to combine Shen with Adato and Medina is to combine features in the same / related field of invention of product imaging in order to improve recognition of products and goods in a retail environment using multiple angels [Shen Paragraphs 1 – 4 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Skaff, et al. (US PG PUB 2019/0034864 A1 referred to as “Skaff” throughout) in Figures 2, 3, and 7 – 9 image products and generate inventory counts where the bar codes / SKU information are used and the robot changes angles of the cameras used for imaging.  Deyle, et al. (US Patent #11,209,832 B2 referred to as “Deyle” throughout) teaches in Figures 2, 6, 8, and 26 – 28 (subfigures included) robot imaging systems with arms to replace products on shelves.
Commonly owned references which could raise ODP issues based on amendments include: Ramos, et al. (US PG PUB 2021/0097484 A1 referred to as “Ramos” throughout)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487